Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Preliminary Amendment filed April 30, 2021 has been entered.  Claims 2-21 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 2-21 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
5.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 2-10), a machine (claims 11-16) and a manufacture (claims 17-21); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
6.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 2 recites the abstract idea of: 
A method for performing remedial actions based on transaction analysis, the method comprising: determining that a user initiated… a transaction, with a merchant, 
the transaction comprising a purchase of a product or a service from the merchant, 
the transaction requiring a transaction settling process; 
analyzing user data associated with the user to determine, prior to settling of the transaction, a first likelihood that a delaying event will disrupt or delay settling of the transaction; 
performing a remedial action in response to the determination that the delaying event will disrupt or delay the settling of the transaction; 
determining, prior to the settling of the transaction and in response to performing the remedial action, a second likelihood indicating that the delaying event will not disrupt or delay the settling of the transaction; and 
in response to determining the second likelihood, settling the transaction [[with a service provider server]].
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, facilitating a transaction). 

Step 2A, Prong 2
7.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 2 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 2 also recite generic computer components (e.g., a merchant interface displayed on a user device, wherein the merchant interface is provided by a merchant server of the merchant for displaying on the user device, and a service provider server). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Thus, claim 2 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 2 is directed to an abstract idea.
	
Step 2B
8.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g., a merchant interface displayed on a user device, wherein the merchant interface is provided by a merchant server of the merchant for displaying on the user device, and a service provider server), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 77-85). 
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
9.	Independent claims 11 and 17 are similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 11 recites limitations that are substantially similar to those recited in claim 2. However, the primary difference between claims 11 and 2 is that claim 11 is drafted as a device rather than as a method. Similarly, as described above regarding claim 2, claim 11 recites generic computer components (e.g., A device, comprising: a non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory, and a merchant device) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 2 and 11, claim 11 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Additionally, claim 11 also recites the following limitation that is not recited in claim 2:
access historical user data of the user for previous transactions and interactions by the user with the merchant.
	This limitation merely states that the system gathers historical data corresponding to previous transaction conducted with the merchant. This limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)). As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Claim 17 recites limitations that are substantially similar to those recited in claim 2. However, the primary difference between claims 17 and 2 is that claim 17 is drafted as a device rather than as a method. Similarly, as described above regarding claim 2, claim 17 recites generic computer components (e.g., a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations, and a merchant interface displayed on a user device, wherein the merchant interface is provided by a merchant server of the merchant) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 2 and 17, claim 17 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
10.	Dependent claims 3-10, 12-16, and 18-21 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 3, 12, and 18 simply further refine the abstract idea because they recite process steps (e.g., transferring transaction funds to a merchant) that fall under the category of organizing human activity, namely facilitating a transaction, as described above regarding claims 2, 11, and 17.
	Claim 4 merely provides further definition to the “delaying event” recited in claim 2. Simply stating that the delaying event is a chargeback or a dispute does not provide any indication of an improvement to technology or technological field. Rather, this merely defines the type of events that may be identified by the method.  
	Claim 5 merely provides further definition to the “remedial action” recited in claim 2. Simply stating that the remedial action is performed to prevent the delaying event does not provide any indication of an improvement to technology or technological field. Rather, this merely defines the purpose for performing the remedial action.
	Claims 6, 15, and 19 simply state that a machine learning model is applied to the user data, and that the machine learning model is trained based on historical data. However, the claims do not provide significant detail regarding how the machine learning model is trained and/or implemented to perform the claimed analysis. Therefore, this amounts to no more than simply applying a generic machine learning model to perform the abstract idea.
	Claims 7 and 20 recite the limitation, “monitoring user interactions of the user with one or more of the merchant and the service provider server over a period of time after the user initiated the transaction.” This limitation simply states that the system/method gathers user data over a period of time. This amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)). In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Claims 7 and 20 also recite the limitation, “wherein the analyzing is determined by using a machine learning model based on the monitored user interactions.” This limitation simply states that a machine learning model is applied to the monitored data. However, the claims do not provide significant detail regarding how the machine learning model is trained and/or implemented to perform the claimed analysis. Therefore, this amounts to no more than simply applying a generic machine learning model to perform the abstract idea.
	Claims 8-10, 13, 16, and 21 recite limitations for monitoring user interactions over a period of time. However, as described above regarding claims 7 and 20, these limitations amount to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)). In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Claim 14 simply states that the merchant receives an indication of the high likelihood of the disruption or delay to the settling of the transaction before performing the remedial action. This amounts to no more than mere data outputting/transmitting, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)). In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)). 
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 2-10 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (U.S. Patent No. 10915900) in view of Eldon (U.S. Pre-Grant Publication No. 20090307028) and Bhandari (U.S. Pre-Grant Publication No. 20170124631).

Claim 2
	Regarding Claim 2, Higgins teaches:
A method for performing remedial actions based on transaction analysis, the method comprising: determining that a user initiated, via a merchant interface [[displayed on a user device]], a transaction, with a merchant (See at least Col. 21, Lines 45-51: Block 502 illustrates receiving transaction data associated with a transaction between a customer and a merchant. The server-side transaction handling module may receive transaction data from device 302. Examiner's Note: Higgins does not explicitly teach that the merchant interface is displayed on a user device. Rather, the interface disclosed by Higgins is displayed on a merchant device [e.g., a POS device]. However, Eldon does teach this limitation as described below),
the transaction comprising a purchase of a product or a service from the merchant (See at least Col. 7, Line 63 - Col. 8, Line 7: The purchase is or an item offered by the merchant),
the transaction requiring a transaction settling process (See at least Col. 1, Lines 17-39: The transaction requires various steps including authorization, capture, and settlement);
analyzing user data associated with the user to determine, prior to settling of the transaction, a first likelihood that a delaying event will disrupt or delay settling of the transaction (See at least Col. 21, Lines 52-65: The refund prediction module may output one or more scores indicating likelihood(s) that a transaction will be associated with a refund request [i.e., a delaying event]);
in response to determining the second likelihood, settling the transaction with a service provider server (See at least Col. 23, Lines 11-21: After the system determines the one or more scores indicating the likelihood that the transaction will be associated with a refund request, the system may send a request to process the transaction to the payment service. Examiner's Note: Higgins does not explicitly teach determining a "second" likelihood. Rather, Higgins simply teaches determining a single likelihood that the transaction will be associated with a refund. However, Bhandari does teach this limitation as described below).

	Regarding Claim 2, Higgins does not explicitly teach, but Eldon, however, does teach:
determining that a user initiated, via a merchant interface displayed on a user device, a transaction, with a merchant, wherein the merchant interface is provided by a merchant server of the merchant for displaying on the user device (See at least Paragraph 84: The website is provided to the customer's computer by a merchant who maintains and runs the website via a web server [i.e., a merchant server]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Higgins and Eldon in order to reduce or at least detect payments by fraudulent customers completed with personal devices (e.g., personal computers, Personal Digital Assistants or PDA's, or mobile phones), before they are completed (Eldon: Paragraph 3).

	Regarding Claim 2, the combination of Higgins and Eldon does not explicitly teach, but Bhandari, however, does teach:
performing a remedial action in response to the determination that the delaying event will disrupt or delay the settling of the transaction (See at least Paragraph 35: The system may apply a predictive model to determine the likelihood of a cancelled order and then apply a predictive model to determine the likelihood of an order dispute. In some implementations, after applying the predictive model to determine the likelihood of a cancelled order, the system may provide remedial actions for the user to perform); and
determining, prior to the settling of the transaction and in response to performing the remedial action, a second likelihood indicating that the delaying event will not disrupt or delay the settling of the transaction (See at least Paragraph 44: The action identifier identifies actions from the action database and applies them to the order details. The prediction processor may then reapply the predictive model to the revised order details to determine whether the new likelihoods [i.e., a second likelihood] for an unintended fulfillment outcome satisfy the prediction thresholds).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Higgins, Eldon, and Bhandari in order to improve a seller’s ability to identify orders that are likely to cause problems and correct those problems before processing the order (Bhandari: Paragraph 23).

	
	Claim 3
	Regarding Claim 3, Higgins teaches:
wherein the transaction settling process comprises a transfer of transaction funds to the merchant (See at least Col. 1, Lines 17-39: Settlement occurs when funds have been transferred from the cardholder's account to the merchant's account);
wherein the method further comprises, in response to the determining that the delaying event will disrupt or delay the settling of the transaction, transferring the transaction funds to an account of the merchant (See at least Col. 23, Lines 11-21: Based at least in part on determining not to delay sending the request, the server-side transaction handling module may send the request to process at least the portion of the transaction without waiting the period of time).

Claim 4
	Regarding Claim 4, Higgins teaches:
wherein the delaying event comprises a dispute event or a chargeback event associated with the transaction (See at least Col. 21, Line 66 - Col. 22, Line 19: The refund prediction module may output one or more scores indicating likelihood(s) that a transaction will be associated with a refund request [i.e., a chargeback event]).

Claim 5
	Regarding Claim 5, the combination of Higgins and Eldon does not explicitly teach, but Bhandari, however, does teach:
wherein the performing the remedial action comprises performing an action to prevent the delaying event (See at least Paragraph 4: Once an entity has identified an unintended fulfillment outcome, the entity may adjust the order to reduce the risk of an unintended fulfillment outcome. The adjustment may be selected from a group of pre-determined remedial actions that are intended to decrease the likelihood of particular unintended fulfillment outcomes).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Higgins, Eldon, and Bhandari in order to improve a seller’s ability to identify orders that are likely to cause problems and correct those problems before processing the order (Bhandari: Paragraph 23).

Claim 6
	Regarding Claim 6, Higgins teaches:
wherein the analyzing the user data comprises applying a machine learning model on the user data (See at least Col. 18, Lines 10-39: The system may utilize machine learning techniques to analyze the customer data);
wherein the machine learning model is trained using historical data for at least one of past transactions associated with the user and past transactions associated with the merchant (See at least Col. 18, Lines 10-39: The training data may include data associated with a plurality of previously conducted transactions. In an example, a training data item may include data identifying merchant data, customer data, and transaction data associated with a transaction).

Claim 7
	Regarding Claim 7, Higgins does not explicitly teach, but Eldon, however, does teach:
monitoring user interactions of the user with one or more of the merchant and the service provider server over a period of time after the user initiated the transaction (See at least Paragraph 104: Describes a system for monitoring user interactions on a merchant website. The system may monitor the user interactions over a given time interval [e.g., right before authorizing a credit card; Also see Paragraph 108: the time period may be before the transaction is settled]),
wherein the analyzing is determined by using a machine learning model based on the monitored user interactions (See at least Paragraphs 102-103 and Table 1: The system may use a trained neural network to analyze the customer behavior).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Higgins and Eldon in order to reduce or at least detect payments by fraudulent customers completed with personal devices (e.g., personal computers, Personal Digital Assistants or PDA's, or mobile phones), before they are completed (Eldon: Paragraph 3).

Claim 8
	Regarding Claim 8, Higgins does not explicitly teach, but Eldon, however, does teach:
monitoring user interactions of the user with one or more of the merchant and one or more computing systems over a period of time after the user initiated the transaction (See at least Paragraph 104: Describes a system for monitoring user interactions on a merchant website. The system may monitor the user interactions over a given time interval [e.g., right before authorizing a credit card),
wherein the user interactions are monitored during a period of time between a determination that the user initiated the transaction the settling of the transaction (See at least Paragraphs 43-44: The customer behavior may be monitored during a predetermined time interval that lies between a first moment, when said customer is entering said at least one website and a second moment, when a transaction has been authorized [i.e., settled]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Higgins and Eldon in order to reduce or at least detect payments by fraudulent customers completed with personal devices (e.g., personal computers, Personal Digital Assistants or PDA's, or mobile phones), before they are completed (Eldon: Paragraph 3).

Claim 9
	Regarding Claim 9, Higgins does not explicitly teach, but Eldon, however, does teach:
receiving monitoring data indicating user interactions of the user with one or more websites, on a transaction topic related to the transaction, over a first period of time after the user initiated the transaction (See at least Paragraph 104: Describes a system for monitoring user interactions on a merchant website. The system may monitor the user interactions over a given time interval [e.g., right before authorizing a credit card; Also see Paragraph 108: the time period may be before the transaction is settled]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Higgins and Eldon in order to reduce or at least detect payments by fraudulent customers completed with personal devices (e.g., personal computers, Personal Digital Assistants or PDA's, or mobile phones), before they are completed (Eldon: Paragraph 3).

Claim 10
	Regarding Claim 10, Higgins does not explicitly teach, but Eldon, however, does teach:
receiving monitoring data indicating user interactions of the user, via a user interface displayed on the user device, that indicate the user has browsed a particular page within a merchant interface of the merchant during a period of time between a determination that the user initiated the transaction the settling of the transaction (See at least Paragraph 104: Describes a system for monitoring user interactions on a merchant website. The system may monitor the user interactions over a given time interval [e.g., right before authorizing a credit card; Also see Paragraph 108: the time period may be before the transaction is settled]. The interactions monitored may include whether the customer visited a particular page on the merchant website [See Paragraphs 84-86]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Higgins and Eldon in order to reduce or at least detect payments by fraudulent customers completed with personal devices (e.g., personal computers, Personal Digital Assistants or PDA's, or mobile phones), before they are completed (Eldon: Paragraph 3).

Claim 17
	Regarding Claim 17, Higgins teaches:
A non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations comprising (See at least Col. 10, Line 62 - Col. 11, Line 41: Describes a payment processing service that includes a processing unit and computer-readable media comprising instructions):
determining that a user initiated, via a merchant interface [[displayed on a user device]], a transaction, with a merchant (See at least Col. 21, Lines 45-51: Block 502 illustrates receiving transaction data associated with a transaction between a customer and a merchant. The server-side transaction handling module may receive transaction data from device 302. Examiner's Note: Higgins does not explicitly teach that the merchant interface is displayed on a user device. Rather, the interface disclosed by Higgins is displayed on a merchant device [e.g., a POS device]. However, Eldon does teach this limitation as described below),
the transaction comprising a purchase of a product or a service from the merchant (See at least Col. 7, Line 63 - Col. 8, Line 7: The purchase is or an item offered by the merchant),
the transaction requiring a transaction settling process (See at least Col. 1, Lines 17-39: The transaction requires various steps including authorization, capture, and settlement);
analyzing user data associated with the user to determine, prior to settling of the transaction, a first likelihood that a delaying event will disrupt or delay settling of the transaction (See at least Col. 21, Lines 52-65: The refund prediction module may output one or more scores indicating likelihood(s) that a transaction will be associated with a refund request [i.e., a delaying event]);
in response to determining the [[second]] likelihood, settling the transaction with a service provider server (See at least Col. 23, Lines 11-21: After the system determines the one or more scores indicating the likelihood that the transaction will be associated with a refund request, the system may send a request to process the transaction to the payment service. Examiner's Note: Higgins does not explicitly teach determining a "second" likelihood. Rather, Higgins simply teaches determining a single likelihood that the transaction will be associated with a refund. However, Bhandari does teach this limitation as described below).

	Regarding Claim 17, Higgins does not explicitly teach, but Eldon, however, does teach:
determining that a user initiated, via a merchant interface displayed on a user device, a transaction, with a merchant, wherein the merchant interface is provided by a merchant server of the merchant for displaying on the user device (See at least Paragraph 84: The website is provided to the customer's computer by a merchant who maintains and runs the website via a web server [i.e., a merchant server]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Higgins and Eldon in order to reduce or at least detect payments by fraudulent customers completed with personal devices (e.g., personal computers, Personal Digital Assistants or PDA's, or mobile phones), before they are completed (Eldon: Paragraph 3).

	Regarding Claim 17, the combination of Higgins and Eldon does not explicitly teach, but Bhandari, however, does teach:
performing a remedial action in response to the determination that the delaying event will disrupt or delay the settling of the transaction (See at least Paragraph 35: The system may apply a predictive model to determine the likelihood of a cancelled order and then apply a predictive model to determine the likelihood of an order dispute. In some implementations, after applying the predictive model to determine the likelihood of a cancelled order, the system may provide remedial actions for the user to perform); and
determining, prior to the settling of the transaction and in response to performing the remedial action, a second likelihood indicating that the delaying event will not disrupt or delay the settling of the transaction (See at least Paragraph 44: The action identifier identifies actions from the action database and applies them to the order details. The prediction processor may then reapply the predictive model to the revised order details to determine whether the new likelihoods [i.e., a second likelihood] for an unintended fulfillment outcome satisfy the prediction thresholds).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Higgins, Eldon, and Bhandari in order to improve a seller’s ability to identify orders that are likely to cause problems and correct those problems before processing the order (Bhandari: Paragraph 23).

Claim 18
	Regarding Claim 18, Higgins teaches:
wherein the transaction settling process comprises a transfer of transaction funds to the merchant (See at least Col. 1, Lines 17-39: Settlement occurs when funds have been transferred from the cardholder's account to the merchant's account);
wherein the operations further comprise, in response to the determining that the delaying event will disrupt or delay the settling of the transaction, transferring the transaction funds to an account of the merchant (See at least Col. 23, Lines 11-21: Based at least in part on determining not to delay sending the request, the server-side transaction handling module may send the request to process at least the portion of the transaction without waiting the period of time).

Claim 19
	Regarding Claim 19, Higgins teaches:
wherein the analyzing the user data comprises applying a machine learning model on the user data (See at least Col. 18, Lines 10-39: The system may utilize machine learning techniques to analyze the customer data);
wherein the machine learning model is trained using historical data for at least one of past transactions associated with the user and past transactions associated with the merchant (See at least Col. 18, Lines 10-39: The training data may include data associated with a plurality of previously conducted transactions. In an example, a training data item may include data identifying merchant data, customer data, and transaction data associated with a transaction).

Claim 20
	Regarding Claim 20, Higgins does not explicitly teach, but Eldon, however, does teach:
wherein the operations further comprise: monitoring user interactions of the user with one or more of the merchant and the service provider over a period of time after the user initiated the transaction (See at least Paragraph 104: Describes a system for monitoring user interactions on a merchant website. The system may monitor the user interactions over a given time interval [e.g., right before authorizing a credit card; Also see Paragraph 108: the time period may be before the transaction is settled]),
wherein the analyzing is determined by using a machine learning model based on the monitored user interactions (See at least Paragraphs 102-103 and Table 1: The system may use a trained neural network to analyze the customer behavior).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Higgins and Eldon in order to reduce or at least detect payments by fraudulent customers completed with personal devices (e.g., personal computers, Personal Digital Assistants or PDA's, or mobile phones), before they are completed (Eldon: Paragraph 3).

Claim 21
	Regarding Claim 21, Higgins does not explicitly teach, but Eldon, however, does teach:
wherein the operations further comprise: receiving monitoring data indicating user interactions of the user, via a user interface displayed on the user device, that indicate the user has browsed a particular page within a merchant interface of the merchant during a period of time between a determination that the user initiated the transaction the settling of the transaction (See at least Paragraph 104: Describes a system for monitoring user interactions on a merchant website. The system may monitor the user interactions over a given time interval [e.g., right before authorizing a credit card; Also see Paragraph 108: the time period may be before the transaction is settled]. The interactions monitored may include whether the customer visited a particular page on the merchant website [See Paragraphs 84-86]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Higgins and Eldon in order to reduce or at least detect payments by fraudulent customers completed with personal devices (e.g., personal computers, Personal Digital Assistants or PDA's, or mobile phones), before they are completed (Eldon: Paragraph 3).

14.	Claims 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (U.S. Patent No. 10915900) in view of Bhandari (U.S. Pre-Grant Publication No. 20170124631).

Claim 11
	Regarding Claim 11, Higgins teaches:
A device, comprising: a non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the device to (See at least Col. 10, Line 62 - Col. 11, Line 41: Describes a payment processing service that includes a processing unit and computer-readable media);
receive an indication that a transaction is initiated, via a merchant device of a merchant, between a user and the merchant (See at least Col. 21, Lines 45-51: Block 502 illustrates receiving transaction data associated with a transaction between a customer and a merchant. The server-side transaction handling module may receive transaction data from device 302. Examiner's Note: Higgins does not explicitly teach that the merchant interface is displayed on a user device. Rather, the interface disclosed by Higgins is displayed on a merchant device [e.g., a POS device]. However, Eldon does teach this limitation as described below),
the transaction comprising a purchase of a product or a service from the merchant (See at least Col. 7, Line 63 - Col. 8, Line 7: The purchase is or an item offered by the merchant),
the transaction requiring a transaction settling process (See at least Col. 1, Lines 17-39: The transaction requires various steps including authorization, capture, and settlement);
access historical user data of the user for previous transactions and interactions by the user with the merchant (See at least Col. 18, Lines 10-20: The system may access training data associated with a plurality of transactions. The training data may include data associated with a plurality of previously conducted transactions. The refund prediction module may output one or more scores indicating likelihood(s) that a transaction will be associated with a refund request [i.e., a delaying event; See at least Col. 21, Lines 52-65]);
in response to determining that the [[performance of the remedial action]] results in the low likelihood, communicate with a service provider to settle the transaction (See at least Col. 23, Lines 11-21: After the system determines the one or more scores indicating the likelihood that the transaction will be associated with a refund request, the system may send a request to process the transaction to the payment service. Examiner’s Note: Higgins does not explicitly teach that the transaction is settled in response to the performance of a remedial action. However, Bhandari does teach performing a remedial action to reduce the likelihood of a delaying event as described below).

	Regarding Claim 11, Higgins does not explicitly teach, but Bhandari, however, does teach:
perform a remedial action at least in response to a determination, based on analysis of the historical user data, of a high likelihood of a disruption or delay to the settling of the transaction (See at least Paragraph 35: The system may apply a predictive model to determine the likelihood of a cancelled order and then apply a predictive model to determine the likelihood of an order dispute. In some implementations, after applying the predictive model to determine the likelihood of a cancelled order, the system may provide remedial actions for the user to perform); and
determine, prior to the settling of the transaction, that the performance of the remedial action results in a low likelihood of the disruption or delay to the settling of the transaction (See at least Paragraph 44: The action identifier identifies actions from the action database and applies them to the order details. The prediction processor may then reapply the predictive model to the revised order details to determine whether the new likelihoods [i.e., a second likelihood] for an unintended fulfillment outcome satisfy the prediction thresholds).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Higgins and Bhandari in order to improve a seller’s ability to identify orders that are likely to cause problems and correct those problems before processing the order (Bhandari: Paragraph 23).

Claim 12
	Regarding Claim 12, Higgins teaches:
wherein the transaction settling process comprises a transfer of transaction funds to the merchant (See at least Col. 1, Lines 17-39: Settlement occurs when funds have been transferred from the cardholder's account to the merchant's account);
wherein executing the instructions further causes the device to, in response to the determining that the performance of the remedial action results in the low likelihood, transferring the transaction funds to an account of the merchant (See at least Col. 23, Lines 11-21: Based at least in part on determining not to delay sending the request, the server-side transaction handling module may send the request to process at least the portion of the transaction without waiting the period of time).

Claim 14
	Regarding Claim 14, Higgins does not explicitly teach, but Bhandari, however, does teach:
wherein executing the instructions further causes the device to indicate, prior to performing the remedial action, to the merchant of the high likelihood of the disruption or delay to the settling of the transaction (See at least Paragraph 73: After identifying the remedial action [e.g., by identifying a high likelihood of an unintended fulfillment outcome], the system outputs the remedial action to the seller).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Higgins and Bhandari in order to improve a seller’s ability to identify orders that are likely to cause problems and correct those problems before processing the order (Bhandari: Paragraph 23).

Claim 15
	Regarding Claim 15, Higgins teaches:
wherein the analysis of the historical user data, comprises applying a machine learning model, trained on the historical user data, on data associated with the transaction (See at least Col. 18, Lines 10-39: The system may utilize machine learning techniques to analyze the customer data. The training data may include data associated with a plurality of previously conducted transactions. In an example, a training data item may include data identifying merchant data, customer data, and transaction data associated with a transaction);

15.	Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (U.S. Patent No. 10915900) in view of Bhandari (U.S. Pre-Grant Publication No. 20170124631), and in further view of Eldon (U.S. Pre-Grant Publication No. 20090307028).

Claim 13
	Regarding Claim 13, the combination of Higgins and Bhandari does not explicitly teach, but Eldon, however, does teach:
wherein executing the instructions further causes the device to monitor interactions of the user with one or more webpages associated with the merchant over a period of time after the receiving of the indication (See at least Paragraph 104: Describes a system for monitoring user interactions on a merchant website. The system may monitor the user interactions over a given time interval [e.g., right before authorizing a credit card; Also see Paragraph 108: the time period may be before the transaction is settled]. The interactions monitored may include whether the customer visited a particular page on the merchant website [See Paragraphs 84-86]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Higgins, Bhandari, and Eldon in order to reduce or at least detect payments by fraudulent customers completed with personal devices (e.g., personal computers, Personal Digital Assistants or PDA’s, or mobile phones), before they are completed (Eldon: Paragraph 3).

Claim 16
	Regarding Claim 16, the combination of Higgins and Bhandari does not explicitly teach, but Eldon, however, does teach:
wherein executing the instructions further causes the device to monitor user interactions of the user with one or more of the merchant and the service provider over a period of time after the user initiated the transaction, wherein the analysis is further based on the monitored user interactions (See at least Paragraph 104: Describes a system for monitoring user interactions on a merchant website. The system may monitor the user interactions over a given time interval [e.g., right before authorizing a credit card; Also see Paragraph 108: the time period may be before the transaction is settled]. The interactions monitored may include whether the customer visited a particular page on the merchant website [See Paragraphs 84-86]. The monitored interactions may be used to provide a fraud risk potential of the transaction).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Higgins, Bhandari, and Eldon in order to reduce or at least detect payments by fraudulent customers completed with personal devices (e.g., personal computers, Personal Digital Assistants or PDA’s, or mobile phones), before they are completed (Eldon: Paragraph 3).

Citation of Pertinent Prior Art
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ronning (U.S. Pre-Grant Publication No. 20050154676): Describes an electronic commerce system having a server and an end user machine interacting through a network during an electronic commerce transaction is disclosed. The server includes a software module configured to receive user-entered information via the network including an electronic purchase order for a product within the electronic commerce system. In addition, the server includes a fraud detection mechanism active during electronic commerce transactions.
Kramme (U.S. Pre-Grant Publication No. 20210374753): Describes a method of identifying a potential chargeback scenario that includes generating or updating chargeback candidate detection rules, at least by training a machine learning program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696